PER CURIAM.
Pursuant to the joint stipulation of counsel filed herein on February 4, 1938, to enter the same judgment in the above numbered and entitled case as was entered by this court on July 16, 1937, in the case of Clifford Drake Davidson, Petitioner, v. Commissioner of Internal Revenue, Respondent, 5 Cir., 91 F.2d 516.
*1012It is now here ordered, adjudged, and decreed by this court that the decision of the said United States Board of Tax Appeals in this cause be, and the same is hereby, affirmed.